DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Preliminary Amendment filed on 05/09/2022. Claims 1-3, 5, 6, 9, 11, 12, 15-16, 19, 21, 22, 25, 26, 29 and 30 have been amended. Currently, claims 1-30 are pending. 
 
Information Disclosure Statement
	The information disclosure statement submitted on 12/29/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 11, 12, 16, 21, 22, 26 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Patent 5,657,023) in view of Kundmann et al. (US 20110053646 A1).
Consider claim 1, Lewis discloses a method of operation of a transceiver to perform self-calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array (read as the calibration for the transmitting/receiving antennas shown in Fig. 2, 3 and 5, col. 4 with lines 42-20, column 4, line 57 - column 6, line 15, column 6, line 56 - column 7, line 84), comprising: 
performing gain measurements, GMTxi1xR, and phase measurements, YMTxRx,, for a first selected pair  of Tx antenna elements and one or more pairs of Rx antenna elements having symmetrical coupling properties with the first selected pair of Tx antenna elements , where the gain measurement GMTxiRx; and the phase measurement jiMTX RX. are measured gain and phase at an output of a receiver compared to an input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by a transmitter coupled to an i-th Tx antenna element (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19); 
computing at least one relative gain value and at least one relative phase value for the first selected pair of Tx antenna elements; repeating the performing and computing steps for a second selected pair of Tx antenna elements (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4; determining the desired ratio of mutual coupling coefficients of when the antennas having the mutual coupling configuration shown in figure 3 using eq. 5-10 and the measured gain and phase within the measurement of complex transfer characteristics, column 5, line 31 - column 6, line 5); 
applying the gain and phase calibration values at the transceiver (read as applying the correction and using the ratio of coupling, column 6, line 6-15).
However, Lewis discloses the claimed invention above but does not specifically disclose normalizing the at least one relative gain value and the at least one relative phase value relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements.
Nonetheless, in related art, Kundmann discloses method/system for calibrating adaptive antennas; comprising CAC utility 110 obtains a vector of TRX magnitude and phase deltas by dividing the magnitude and phase of the symbols of the RF transmitters, as received by calibration receiver, by the magnitudes and phases of the symbols received by/corresponding to the RF receivers 230, 232; CAC utility 110 obtains the calibration coefficients by normalizing the vector of TRX magnitude and phase deltas to remove magnitude and phase effects from the calibration process/transceivers, par [0015], [0054] and [0058].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kundmann into the teachings of Lewis for normalizing the magnitude and phase parameters to remove magnitude and phase effects.
Consider claim 2, as applied to claim 1 above, Lewis, as modified by Kundmann, discloses wherein: the first selected pair of Tx antenna elements comprises  Tx; and Txk, where i k;   the one or more pairs of Rx antenna elements comprises Rx and Rxm}k;  the at least one relative gain value and the at least one relative phase value for the Tx antenna element Tx; relative to the Tx antenna element Txk is computed based on  one or more of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.ml and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19)
Consider claim 6, as applied to claim 1 above, Lewis, as modified by Kundmann, discloses wherein the one or more pairs of Rx antenna elements comprises Rx and Rxm, where n m;  the first selected pair of Tx antenna elements comprises Tx; and Txk-  ml;  the at least one relative gain value and at the least one relative phase value for the Rx antenna element Rx relative to the Rx antenna element Rxm is computed based on  one or more of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.ml and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4; determining the desired ratio of mutual coupling coefficients of when the antennas having the mutual coupling configuration shown in figure 3 using eq. 5-10 and the measured gain and phase within the measurement of complex transfer characteristics, column 5, line 31 - column 6, line 5).
Consider claim 11, Lewis discloses a transceiver enabled to perform self-calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array (read as the calibration for the transmitting/receiving antennas shown in Fig. 2, 3 and 5, col. 4 with lines 42-20, column 4, line 57 - column 6, line 15, column 6, line 56 - column 7, line 84), comprising: 
the antenna array comprising the plurality of Tx antenna elements and the plurality of Rx antenna elements; gain and phase adjustment circuitry; one or more transmitters and one or more receivers coupled to the plurality of Tx antenna elements and the plurality of Rx antenna elements (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19); and a baseband processing system adapted to
perform gain measurements, GMTxi1xR, and phase measurements,, for a first selected pair  of Tx antenna elements and one or more pairs of Rx antenna elements having symmetrical coupling properties with the first selected pair of Tx antenna elements , where the gain measurement GMTxiRx; and phase measurement 'PMTxiRx; are measured gain and phase at an output of a receiver compared to an input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by a transmitter coupled to an i-th Tx antenna element (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19); 
compute at least one relative gain value and at least one relative phase value for the first selected pair of Tx antenna elements; repeat the performing and computing steps for a second selected pair of Tx antenna elements (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4; determining the desired ratio of mutual coupling coefficients of when the antennas having the mutual coupling configuration shown in figure 3 using eq. 5-10 and the measured gain and phase within the measurement of complex transfer characteristics, column 5, line 31 - column 6, line 5); 
apply the gain and phase calibration values at the transceiver via the gain and phase adjustment circuitry (read as applying the correction and using the ratio of coupling, column 6, line 6-15).
However, Lewis discloses the claimed invention above but does not specifically disclose normalize the at least one relative gain value and the at least one relative phase value relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements.
Nonetheless, in related art, Kundmann discloses method/system for calibrating adaptive antennas; comprising CAC utility 110 obtains a vector of TRX magnitude and phase deltas by dividing the magnitude and phase of the symbols of the RF transmitters, as received by calibration receiver, by the magnitudes and phases of the symbols received by/corresponding to the RF receivers 230, 232; CAC utility 110 obtains the calibration coefficients by normalizing the vector of TRX magnitude and phase deltas to remove magnitude and phase effects from the calibration process/transceivers, par [0015], [0054] and [0058].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kundmann into the teachings of Lewis for normalizing the magnitude and phase parameters to remove magnitude and phase effects.
Consider claim 12, as applied to claim 11 above, Lewis, as modified by Kundmann, discloses wherein: the first selected pair of Tx antenna elements comprises  Tx; and Txk, where i k;   the one or more pairs of Rx antenna elements comprises Rx and Rxm}k;  the at least one relative gain value and the at least one relative phase value for the Tx antenna element Tx; relative to the Tx antenna element Txk is computed based on  one or more of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.ml and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19)
Consider claim 16, as applied to claim 11 above, Lewis, as modified by Kundmann, discloses wherein the one or more pairs of Rx antenna elements comprises Rx and Rxm, where n m;  the first selected pair of Tx antenna elements comprises Tx; and Txk-  ml;  the at least one relative gain value and at the least one relative phase value for the Rx antenna element Rx relative to the Rx antenna element Rxm is computed based on  one or more of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.ml and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4; determining the desired ratio of mutual coupling coefficients of when the antennas having the mutual coupling configuration shown in figure 3 using eq. 5-10 and the measured gain and phase within the measurement of complex transfer characteristics, column 5, line 31 - column 6, line 5).

Consider claim 21, Lewis discloses method of operation of a processing system to provide self- calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array of a remote transceiver (read as the calibration for the transmitting/receiving antennas shown in Fig. 2, 3 and 5, col. 4 with lines 42-20, column 4, line 57 - column 6, line 15, column 6, line 56 - column 7, line 84), comprising: 
obtaining, from the remote transceiver, gain measurements, GMTx.Rx., and phase measurements, YMTxiRx, for a first selected pair  of Tx antenna elements and one or more pairs of Rx antenna elements having symmetrical coupling properties with the first selected pair of Tx antenna elements, where gain measurement GMTxiRx; and phase measurement are measured gain and phase at an output of a receiver compared to an input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by the transmitter coupled to an i-th Tx antenna element (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19); 
computing at least one relative gain value and at least one relative phase value for the first selected pair of Tx antenna elements; repeating the obtaining and computing steps for a second selected pair of Tx antenna elements (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4; determining the desired ratio of mutual coupling coefficients of when the antennas having the mutual coupling configuration shown in figure 3 using eq. 5-10 and the measured gain and phase within the measurement of complex transfer characteristics, column 5, line 31 - column 6, line 5); 
providing the gain and phase calibration values to the remote transceiver (read as applying the correction and using the ratio of coupling, column 6, line 6-15).
However, Lewis discloses the claimed invention above but does not specifically disclose normalizing the relative gain values and the relative phase values relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements.
Nonetheless, in related art, Kundmann discloses method/system for calibrating adaptive antennas; comprising CAC utility 110 obtains a vector of TRX magnitude and phase deltas by dividing the magnitude and phase of the symbols of the RF transmitters, as received by calibration receiver, by the magnitudes and phases of the symbols received by/corresponding to the RF receivers 230, 232; CAC utility 110 obtains the calibration coefficients by normalizing the vector of TRX magnitude and phase deltas to remove magnitude and phase effects from the calibration process/transceivers, par [0015], [0054] and [0058].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kundmann into the teachings of Lewis for normalizing the magnitude and phase parameters to remove magnitude and phase effects.
Consider claim 22, as applied to claim 21 above, Lewis, as modified by Kundmann, discloses wherein: the first selected pair of Tx antenna elements comprises  Tx; and Txk, where i k;   the one or more pairs of Rx antenna elements comprises Rx and Rxm}k;  the at least one relative gain value and the at least one relative phase value for the Tx antenna element Tx; relative to the Tx antenna element Txk is computed based on  one or more of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.ml and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19)
Consider claim 26, as applied to claim 21 above, Lewis, as modified by Kundmann, discloses wherein the one or more pairs of Rx antenna elements comprises Rx and Rxm, where n m;  the first selected pair of Tx antenna elements comprises Tx; and Txk-  ml;  the at least one relative gain value and at the least one relative phase value for the Rx antenna element Rx relative to the Rx antenna element Rxm is computed based on  one or more of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.ml and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4; determining the desired ratio of mutual coupling coefficients of when the antennas having the mutual coupling configuration shown in figure 3 using eq. 5-10 and the measured gain and phase within the measurement of complex transfer characteristics, column 5, line 31 - column 6, line 5).
Consider claim 30, Lewis discloses a processing system enabled to perform self-calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array of a remote transceiver (read as the calibration for the transmitting/receiving antennas shown in Fig. 2, 3 and 5, col. 4 with lines 42-20, column 4, line 57 - column 6, line 15, column 6, line 56 - column 7, line 84), comprising: 
a communication interface; at least one processor; and memory comprising instructions executable by the at least one processor whereby the processing system is operable to (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19); and a baseband processing system adapted to
obtain, from the remote transceiver via the communication interface, gain measurements, GMTxiRx., and phase measurements, YMTxiRx,for a first selected pair  of Tx antenna elements and one or more pairs of Rx antenna elements having symmetrical coupling properties with the first selected pair of Tx antenna elements , where the gain measurement GMTxiRx; and phase measurement 'PMTxiRx; are measured gain and phase at an output of a receiver compared to the input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by the transmitter coupled to an i-th Tx antenna element (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4, Fig. 3, column 4, line 57 - column 5, line 19); 
compute at least one relative gain value and at least one relative phase value for the first selected pair of Tx antenna elements; repeat the obtaining and computing steps for a second selected pair of Tx antenna elements (read as, for example, measuring the gain and phase for pair of TX antennas 1 and 4, pair of RX antennas 2 and 3 within the measurement of complex transfer characteristics according to eq. 1-4; determining the desired ratio of mutual coupling coefficients of when the antennas having the mutual coupling configuration shown in figure 3 using eq. 5-10 and the measured gain and phase within the measurement of complex transfer characteristics, column 5, line 31 - column 6, line 5); 
provide, via the communication interface, the gain and phase calibration values to the transceiver (read as applying the correction and using the ratio of coupling, column 6, line 6-15).
However, Lewis discloses the claimed invention above but does not specifically disclose normalize the at least one relative gain value and the at least one relative phase value relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements.
Nonetheless, in related art, Kundmann discloses method/system for calibrating adaptive antennas; comprising CAC utility 110 obtains a vector of TRX magnitude and phase deltas by dividing the magnitude and phase of the symbols of the RF transmitters, as received by calibration receiver, by the magnitudes and phases of the symbols received by/corresponding to the RF receivers 230, 232; CAC utility 110 obtains the calibration coefficients by normalizing the vector of TRX magnitude and phase deltas to remove magnitude and phase effects from the calibration process/transceivers, par [0015], [0054] and [0058].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kundmann into the teachings of Lewis for normalizing the magnitude and phase parameters to remove magnitude and phase effects.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Patent 5,657,023) in view of Kundmann et al. (US 20110053646 A1), and in further view of Airrays (EP 2911323 A1).
Consider claim 10, as applied to claim 1 above, Lewis, as modified by Kundmann, discloses wherein performing the gain measurements, G.sub.MTx.sub.i.sub.Rx.sub.j, and the phase measurements, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for the pairs of Tx and Rx antenna elements in the antenna array comprises, for each pair of Tx and Rx antenna elements Tx.sub.i, Rx.sub.j: transmitting a pseudo random IQ signal of a desired bandwidth while the transmit antenna element Tx.sub.i and the Rx antenna element Rx.sub.j are active; cross-correlating the transmitted pseudo random IQ signal and a received IQ signal received via the Rx antenna element Rx.sub.j; and computing the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.j and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for the pair of Tx and Rx antenna elements Tx.sub.i, Rx.sub.j based on results of the cross-correlating.
Nonetheless, in related art, Airrays discloses an antenna calibration method comprising transmitting a Pseudo Nosie (PN) signal (figures 4 and 5), cross-correlating it in the receiver (figure 6) and computing the complex transfer characteristic including the amplitude/gain and phase (par [0036]) as discussed in figures 4-6, par [0015]-[0027] and [0032]-[-0037].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Airrays into the teachings of Lewis, as modified by Kundmann, in order to reuse the existing topology of the communication transceiver thereby simplifying the measurement transceiver.
Consider claim 20, as applied to claim 11 above, Lewis, as modified by Kundmann, discloses wherein performing the gain measurements, G.sub.MTx.sub.i.sub.Rx.sub.j, and the phase measurements, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for the pairs of Tx and Rx antenna elements in the antenna array comprises, for each pair of Tx and Rx antenna elements Tx.sub.i, Rx.sub.j: transmitting a pseudo random IQ signal of a desired bandwidth while the transmit antenna element Tx.sub.i and the Rx antenna element Rx.sub.j are active; cross-correlating the transmitted pseudo random IQ signal and a received IQ signal received via the Rx antenna element Rx.sub.j; and computing the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.j and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for the pair of Tx and Rx antenna elements Tx.sub.i, Rx.sub.j based on results of the cross-correlating.
Nonetheless, in related art, Airrays discloses an antenna calibration method comprising transmitting a Pseudo Nosie (PN) signal (figures 4 and 5), cross-correlating it in the receiver (figure 6) and computing the complex transfer characteristic including the amplitude/gain and phase (par [0036]) as discussed in figures 4-6, par [0015]-[0027] and [0032]-[-0037].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Airrays into the teachings of Lewis, as modified by Kundmann, in order to reuse the existing topology of the communication transceiver thereby simplifying the measurement transceiver.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,158,940. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass the scopes of the instant claims as follows:
Applicant: 17/489,289
U.S. Patent No. 11,158,940
Claim 1.  Amethod of operation of a transceiver to perform self-calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array, comprising: performing gain measurements, GMTxi1xR, and phase measurements, YMTxRx,, for a first selected pair  of Tx antenna elements and one or more pairs of Rx antenna elements having symmetrical coupling properties with the first selected pair of Tx antenna elements , where the gain measurement GMTxiRx; and the phase measurement jiMTX RX. are measured gain and phase at an output of a receiver compared to an input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by a transmitter coupled to an i-th Tx antenna element; computing at least one relative gain value and at least one relative phase value for the first selected pair of Tx antenna elements; repeating the performing and computing steps for a second selected pair of Tx antenna elements; normalizing the at least one relative gain value and the at least one relative phase value relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements; and applying the gain and phase calibration values at the transceiver
1. A method of operation of a transceiver to perform self-calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array, comprising: performing gain measurements, G.sub.MTx.sub.i.sub.Rx.sub.j, and phase measurements, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for pairs of Tx and Rx antenna elements in the antenna array, where gain measurement G.sub.MTx.sub.i.sub.Rx.sub.j and phase measurement ϕ.sub.MTx.sub.i.sub.Rx.sub.j are measured gain and phase at an output of a receiver compared to the input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by a transmitter coupled to an i-th Tx antenna element; processing the gain measurements, G.sub.MTx.sub.i.sub.Rx.sub.j, and the phase measurements, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, based on combinations of Tx and Rx antenna elements having symmetrical coupling properties to obtain gain and phase calibration values for the plurality of Tx antenna elements and the plurality of Rx antenna elements in the antenna array; and applying the gain and phase calibration values at the transceiver; wherein processing the gain measurements, G.sub.MTx.sub.i.sub.Rx.sub.j, and the phase measurements, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, comprises: selecting a pair of Tx antenna elements, Tx.sub.i and Tx.sub.k, where i≠k; determining a first pair of Rx antenna elements, Rx.sub.n and Rx.sub.m, having symmetrical coupling properties with respect to the pair of Tx antenna elements, Tx.sub.i and Tx.sub.k; computing at least one relative gain value and at least one relative phase value for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k based on at least two of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m; repeating the steps of determining and computing for at least one second pair of Rx antenna elements, Rx.sub.n, and Rx.sub.m, having symmetrical coupling properties with respect to the pair of Tx antenna elements, Tx.sub.i and Tx.sub.k; averaging the relative gain values and the relative phase values for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k across the first pair of Rx antenna elements and the at least one second pair of Rx antenna elements to thereby provide an average relative gain value and an average relative phase value for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k; repeating the steps of selecting, determining, computing, repeating, and averaging for at least one second pair of Tx antenna elements; and normalizing the average relative gain values and the average relative phase values relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements.
Claim 11. (Currently Amended) A transceiver enabled to perform self-calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array, comprising: 
the antenna array comprising the plurality of Tx antenna elements and the plurality of Rx antenna elements; gain and phase adjustment circuitry; one or more transmitters and one or more receivers coupled to the plurality of Tx antenna elements and the plurality of Rx antenna elements; and a baseband processing system adapted to: perform gain measurements, GMTxi1xR, and phase measurements,, for a first selected pair  of Tx antenna elements and one or more pairs of Rx antenna elements having symmetrical coupling properties with the first selected pair of Tx antenna elements , where the gain measurement GMTxiRx; and phase measurement 'PMTxiRx; are measured gain and phase at an output of a receiver compared to an input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by a transmitter coupled to an i-th Tx antenna element; compute at least one relative gain value and at least one relative phase value for the first selected pair of Tx antenna elements; repeat the performing and computing steps for a second selected pair of Tx antenna elements; normalize the at least one relative gain value and the at least one relative phase value relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements; and apply the gain and phase calibration values at the transceiver via the gain and phase adjustment circuitry.  
See claim 1 above.
Claim 21. (Currently Amended) A method of operation of a processing system to provide self- calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array of a remote transceiver, comprising: obtaining, from the remote transceiver, gain measurements, GMTx.Rx., and phase measurements, YMTxiRx, for a first selected pair  of Tx antenna elements and one or more pairs of Rx antenna elements having symmetrical coupling properties with the first selected pair of Tx antenna elements, where gain measurement GMTxiRx; and phase measurement are measured gain and phase at an output of a receiver compared to an input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by the transmitter coupled to an i-th Tx antenna element; computing at least one relative gain value and at least one relative phase value for the first selected pair of Tx antenna elements; repeating the obtaining and computing steps for a second selected pair of Tx antenna elements; normalizing the relative gain values and the relative phase values relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements; and providing the gain and phase calibration values to the remote transceiver.  
See claim 1 above.
Claim 30. (Currently Amended) A processing system enabled to perform self-calibration for a plurality of transmit, Tx, antenna elements and a plurality of receive, Rx, antenna elements in an antenna array of a remote transceiver, comprising:  a communication interface; at least one processor; and memory comprising instructions executable by the at least one processor whereby the processing system is operable to: obtain, from the remote transceiver via the communication interface, gain measurements, GMTxiRx., and phase measurements, YMTxiRx,for a first selected pair  of Tx antenna elements and one or more pairs of Rx antenna elements having symmetrical coupling properties with the first selected pair of Tx antenna elements , where the gain measurement GMTxiRx; and phase measurement 'PMTxiRx; are measured gain and phase at an output of a receiver compared to the input of a transmitter, when the receiver is coupled to a j-th Rx antenna element during reception of a signal transmitted by the transmitter coupled to an i-th Tx antenna element; compute at least one relative gain value and at least one relative phase value for the first selected pair of Tx antenna elements; repeat the obtaining and computing steps for a second selected pair of Tx antenna elements; normalize the at least one relative gain value and the at least one relative phase value relative to a defined reference Tx antenna element to thereby provide gain and phase calibration values for the plurality of Tx antenna elements; and provide, via the communication interface, the gain and phase calibration values to the transceiver.
See claim 1 above.
Claims 2, 12, 22 wherein: the first selected pair of Tx antenna elements comprises  Tx; and Txk, where i k;   the one or more pairs of Rx antenna elements comprises Rx and Rxm}k;  the at least one relative gain value and the at least one relative phase value for the Tx antenna element Tx; relative to the Tx antenna element Txk is computed based on  one or more of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.ml and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m
See claim 1 above.
Claims 3, 13, 23 wherein: a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.n; a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.m is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.m; and the at least one relative gain value and the at least one relative phase value for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k comprises a relative gain value defined as: Δ ⁢ ⁢ G Tx i ⁢ Tx k ⁡ ( 1 ) = ( G MTx i ⁢ Rx n - G MTx k ⁢ Rx n ) + ( G MTx i ⁢ Rx m - G MTx k ⁢ Rx m ) 2 and a relative phase value defined as: Δϕ Tx i ⁢ Tx k ⁡ ( 1 ) = ( ϕ MTx i ⁢ Rx n - ϕ MTx k ⁢ Rx n ) + ( ϕ MTx i ⁢ Rx m - ϕ MTx k ⁢ Rx m ) 2 .
2. The method of claim 1 wherein: a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.n; a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.m is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.m; and the at least one relative gain value and the at least one relative phase value for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k comprises a relative gain value defined as: Δ ⁢ ⁢ G T ⁢ ⁢ x i ⁢ Tx k ⁡ ( 1 ) = ( G MT ⁢ ⁢ x i ⁢ Rx n - G MT ⁢ ⁢ x k ⁢ Rx n ) + ( G MT ⁢ ⁢ x i ⁢ Rx m - G MT ⁢ ⁢ x k ⁢ Rx m ) 2 and a relative phase value defined as: Δ ⁢ ϕ T ⁢ x i ⁢ T ⁢ x k ⁡ ( 1 ) = ( ϕ M ⁢ T ⁢ x i ⁢ R ⁢ x n - ϕ M ⁢ T ⁢ x k ⁢ R ⁢ x n ) + ( ϕ M ⁢ T ⁢ x i ⁢ R ⁢ x m - ϕ M ⁢ T ⁢ x k ⁢ R ⁢ x m ) 2 .
Claims 4, 14, 24 wherein: a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.m; a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.m is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.n; and the at least one relative gain value and the at least one relative phase value for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k comprises a relative gain value defined as: Δ ⁢ ⁢ G Tx i ⁢ Tx k ⁡ ( 2 ) = ( G MTx i ⁢ Rx n - G MTx k ⁢ Rx m ) + ( G MTx i ⁢ Rx m - G MTx k ⁢ Rx n ) 2 and a relative phase value defined as: Δϕ Tx i ⁢ Tx k ⁡ ( 2 ) = ( ϕ MTx i ⁢ Rx n - ϕ MTx k ⁢ Rx m ) + ( ϕ MTx i ⁢ Rx m - ϕ MTx k ⁢ Rx n ) 2 .
3. The method of claim 1 wherein: a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.m; a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.m is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.n; and the at least one relative gain value and the at least one relative phase value for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k comprises a relative gain value defined as: Δ ⁢ G T ⁢ x i ⁢ T ⁢ x k ⁡ ( 2 ) = ( G M ⁢ T ⁢ x i ⁢ R ⁢ x n - G M ⁢ T ⁢ x k ⁢ R ⁢ x m ) + ( G M ⁢ T ⁢ x i ⁢ R ⁢ x m - G M ⁢ T ⁢ x k ⁢ R ⁢ x n ) 2 and a relative phase value defined as: Δ ⁢ ϕ T ⁢ x i ⁢ T ⁢ x k ⁡ ( 2 ) = ( ϕ M ⁢ T ⁢ x i ⁢ R ⁢ x n - ϕ M ⁢ T ⁢ x k ⁢ R ⁢ x m ) + ( ϕ M ⁢ T ⁢ x i ⁢ R ⁢ x m - ϕ M ⁢ T ⁢ x k ⁢ R ⁢ x n ) 2 . 
Claims 5, 15, 25  wherein normalizing  the at least one relative gain  value and the at least one relative phase  value for a Tx antenna element T-x¾omprises performing a weighted average of the at least one relative gain  value and the at least one relative phase  value for the Tx antenna element Tx; relative to the Tx antenna element Txk across the  one or more pairs of Rx antenna elements
4. The method of claim 1 wherein averaging the relative gain values and the relative phase values for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k across the first pair of Rx antenna elements and the at least one second pair of Rx antenna elements comprises performing a weighted average of the relative gain values and the relative phase values for the Tx antenna element Tx.sub.i relative to the Tx antenna element Tx.sub.k across the first pair of Rx antenna elements and the at least one second pair of Rx antenna elements.
Claims 6, 16 and 26  wherein the one or more pairs of Rx antenna elements comprises Rx and Rxm, where n m;  the first selected pair of Tx antenna elements comprises Tx; and Txk-  ml;  the at least one relative gain value and at the least one relative phase value for the Rx antenna element Rx relative to the Rx antenna element Rxm is computed based on  one or more of: the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.n; the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.m, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.m, for the pair of Tx and Rx antenna elements Tx.sub.i and Rx.sub.m; the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.n, and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.n, for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.n; and the gain measurement, G.sub.MTx.sub.k.sub.Rx.sub.ml and the phase measurement, ϕ.sub.MTx.sub.k.sub.Rx.sub.m for the pair of Tx and Rx antenna elements Tx.sub.k and Rx.sub.m
See claim 1 above.
Claims 7, 17 and 27 wherein: a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.m; a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.m; and the at least one relative gain value and the at least one relative phase value for the Rx antenna element Rx.sub.n relative to the Rx antenna element Rx.sub.m comprises a relative gain defined as: Δ ⁢ ⁢ G Rx n ⁢ Rx m ⁡ ( 3 ) = ( G MTx i ⁢ Rx n - G MTx i ⁢ Rx m ) + ( G MTx k ⁢ Rx n - G MTx k ⁢ Rx m ) 2 and a relative phase value defined as: Δϕ Rx n ⁢ Rx m ⁡ ( 3 ) = ( ϕ MTx i ⁢ Rx n - G MTx i ⁢ Rx m ) + ( ϕ MTx k ⁢ Rx n - G MTx k ⁢ Rx m ) 2 .
7. The method of claim 6 wherein: a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.m; a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.m; and the at least one relative gain value and the at least one relative phase value for the Rx antenna element Rx.sub.n relative to the Rx antenna element Rx.sub.m comprises a relative gain defined as: Δ ⁢ G R ⁢ x n ⁢ R ⁢ x m ⁡ ( 3 ) = ( G M ⁢ T ⁢ x i ⁢ R ⁢ x n - G M ⁢ T ⁢ x i ⁢ R ⁢ x m ) + ( G M ⁢ T ⁢ x k ⁢ R ⁢ x n - G M ⁢ T ⁢ x k ⁢ R ⁢ x m ) 2 and a relative phase value defined as: Δ ⁢ ϕ R ⁢ x n ⁢ R ⁢ x m ⁡ ( 3 ) = ( ϕ M ⁢ T ⁢ x i ⁢ R ⁢ x n - ϕ M ⁢ T ⁢ x i ⁢ R ⁢ x m ) + ( ϕ M ⁢ T ⁢ x k ⁢ R ⁢ x n - ϕ M ⁢ T ⁢ x k ⁢ R ⁢ x m ) 2 .
Claims 8, 18 and 28 wherein: a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.m; a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.m is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.n; and the at least one relative gain value and the at least one relative phase value for the Rx antenna element Rx.sub.n relative to the Rx antenna element Rx.sub.m comprises a relative gain value defined as: Δ ⁢ ⁢ G Rx n ⁢ Rx m ⁡ ( 4 ) = ( G MTx i ⁢ Rx n - G MTx k ⁢ Rx m ) + ( G MTx i ⁢ Rx m - G MTx k ⁢ Rx n ) 2 and a relative phase value defined as: Δϕ Rx n ⁢ Rx m ⁡ ( 4 ) = ( ϕ MTx i ⁢ Rx n - ϕ MTx k ⁢ Rx m ) + ( ϕ MTx i ⁢ Rx m - ϕ MTx k ⁢ Rx n ) 2 .
8. The method of claim 6 wherein: a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.n is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.m; a mutual coupling between the Tx antenna element Tx.sub.i and the Rx antenna element Rx.sub.m is approximately the same as a mutual coupling between the Tx antenna element Tx.sub.k and the Rx antenna element Rx.sub.n; and the at least one relative gain value and the at least one relative phase value for the Rx antenna element Rx.sub.n relative to the Rx antenna element Rx.sub.m comprises a relative gain value defined as: Δ ⁢ G R ⁢ x n ⁢ R ⁢ x m ⁡ ( 4 ) = ( G M ⁢ T ⁢ x i ⁢ R ⁢ x n - G M ⁢ T ⁢ x k ⁢ R ⁢ x m ) + ( G M ⁢ T ⁢ x i ⁢ R ⁢ x m - G M ⁢ T ⁢ x k ⁢ R ⁢ x n ) 2 and a relative phase value defined as: Δ ⁢ ϕ R ⁢ x n ⁢ R ⁢ x m ⁡ ( 4 ) = ( ϕ M ⁢ T ⁢ x i ⁢ R ⁢ x n - ϕ M ⁢ T ⁢ x k ⁢ R ⁢ x m ) + ( ϕ M ⁢ T ⁢ x i ⁢ R ⁢ x m - ϕ M ⁢ T ⁢ x k ⁢ R ⁢ x n ) 2 .
Claims 9, 19 and 29  wherein normalizing the at least one relative gain  value and the at least one relative phase  value for the Rx antenna element comprises performing a weighted average of the at least one relative gain  and the at least one relative phase  value for the Rx antenna element Rx relative to the Rx antenna element Rxm across the first selected pair of Tx antenna elements and the  second selected pair of Tx antenna elements
9. The method of claim 6 wherein averaging the relative gain values and the relative phase values for the Rx antenna element Rx.sub.n relative to the Rx antenna element Rx.sub.m across the first pair of Tx antenna elements and the at least one second pair of Tx antenna elements comprises performing a weighted average of the relative gain values and the relative phase values for the Rx antenna element Rx.sub.n relative to the Rx antenna element Rx.sub.m across the first pair of Tx antenna elements and the at least one second pair of Tx antenna elements.
Claims 10 and 20 wherein performing the gain measurements, G.sub.MTx.sub.i.sub.Rx.sub.j, and the phase measurements, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for the pairs of Tx and Rx antenna elements in the antenna array comprises, for each pair of Tx and Rx antenna elements Tx.sub.i, Rx.sub.j: transmitting a pseudo random IQ signal of a desired bandwidth while the transmit antenna element Tx.sub.i and the Rx antenna element Rx.sub.j are active; cross-correlating the transmitted pseudo random IQ signal and a received IQ signal received via the Rx antenna element Rx.sub.j; and computing the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.j and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for the pair of Tx and Rx antenna elements Tx.sub.i, Rx.sub.j based on results of the cross-correlating.
5. The method of claim 1 wherein performing the gain measurements, G.sub.MTx.sub.i.sub.Rx.sub.j, and the phase measurements, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for the pairs of Tx and Rx antenna elements in the antenna array comprises, for each pair of Tx and Rx antenna elements Tx.sub.i, Rx.sub.j: transmitting a pseudo random IQ signal of a desired bandwidth while the transmit antenna element Tx.sub.i and the Rx antenna element Rx.sub.j are active; cross-correlating the transmitted pseudo random IQ signal and a received IQ signal received via the Rx antenna element Rx.sub.j; and computing the gain measurement, G.sub.MTx.sub.i.sub.Rx.sub.j, and the phase measurement, ϕ.sub.MTx.sub.i.sub.Rx.sub.j, for the pair of Tx and Rx antenna elements Tx.sub.i, Rx.sub.j based on results of the cross-correlating.

	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645